Citation Nr: 0027787	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a condition 
manifested by numbness and tingling of the fingers and toes.

4.  Entitlement to service connection for a condition 
manifested by shortness of breath and muscle spasms of the 
legs, arms, back, and neck due to Agent Orange exposure.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and witness M. O.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from April 1967 to September 
1970.

The record reveals that the veteran was afforded a personal 
hearing before a hearing officer at the regional office (RO) 
on April 26, 1999.  Thereafter, in his first substantive 
appeal dated in June 1999, the veteran requested a hearing at 
his local RO before a member of the Board of Veterans' 
Appeals (Board), and following a July 1999 letter to the 
veteran in which the RO sought to confirm the veteran's 
request for a hearing before a member of the Board at the RO, 
a July 1999 substantive appeal confirmed the veteran's 
request.  

Thereafter, while a January 2000 substantive appeal now 
contained a request for a Board hearing in Washington, D. C., 
in light of the veteran's previous requests, the Board sent 
an August 29, 2000 letter to the veteran seeking 
clarification as to whether the veteran still wanted to 
attend a hearing before the Board at the RO, and advising the 
veteran that if he did not respond to the letter within 
thirty days from the date of the letter, the Board would 
assume that he continued to want a hearing before a member of 
the Board at the RO.  The record does not reveal that the 
appellant has responded to the Board's August 2000 
correspondence.  Consequently, the Board has no option but to 
conclude that the veteran still desires a hearing before a 
member of the Board at his local RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board in Albuquerque, New Mexico, in the 
order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West Supp. 2000); 64 Fed. 
Reg. 53,302 (2000) (to be codified at 
38 C.F.R. §§ 19.75, 20.704). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide




expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



